       Case 8-19-77029-ast            Doc 21      Filed 06/09/21    Entered 06/10/21 09:39:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
         Joseph Banfi &                                            Case No.: 19-77029-ast
         Kristen A. Banfi,                                         Chapter 7


                                    Debtors.
----------------------------------------------------------X

                AMENDED ORDER GRANTING MOTION TO RECONSIDER
                  ORDER GRANTING IN PART AND DENYING IN PART
                    MOTION SEEKING TO AVOID JUDICIAL LIENS

        In accordance with this Court’s Memorandum Decision Granting Motion To Reconsider

Order Granting In Part And Denying In Part Motion Seeking To Avoid Judicial Liens entered

contemporaneously herewith, this Court’s March 2, 2020 Order at dkt item 16 is hereby amended

to also grant relief sought by Kristen Banfi avoiding judgment liens made the subject of Debtors’

January 21, 2020, 522(f) Motion. [dkt item 12]. Based thereon, it is hereby

        ORDERED, that pursuant to 11 U.S.C. § 522(f)(1)(A), upon entry of a discharge order,

the following judicial liens shall be vacated, expunged, and avoided as liens of record against

both Joseph Banfi and Kristen Banfi’s interests in the property at 79 Friendship Drive, Rocky

Point, New York 11788:

        1.       Clerk of the Suffolk County Traffic & Parking Violations Agency vs. Joseph

                 Banfi, under Index Number S16-000164733, recorded with the Clerk of Suffolk

                 County, State of New York, on 11/02/2016, under Seq # 3544 in the amount of

                 $105;

        2.       Clerk of the Suffolk County Traffic & Parking Violations Agency vs. Joseph

                 Banfi, under Index Number S15-000331590, recorded with the Clerk of Suffolk




                                                        1
Case 8-19-77029-ast    Doc 21     Filed 06/09/21    Entered 06/10/21 09:39:51




       County, State of New York, on 01/28/2016, under Seq # 1282, in the amount of

       $105,

 3.    Clerk of the Suffolk County Traffic & Parking Violations Agency vs. Joseph

       Banfi, under Index Number S15-000288097, recorded with the Clerk of Suffolk

       County, State of New York, on 12/23/2015, under Seq # 950, in the amount of

       $105,

 4.    Clerk of the Suffolk County District Court vs. Joseph Banfi, under Index Number

       HUT262726, recorded with the Clerk of Suffolk County, State of New York, on

       08/13/2009, under Seq # 385, in the amount of $130,

 5.    Clerk of the Suffolk County District Court vs. Joseph Banfi, under Index Number

       HUT271932, recorded with the Clerk of Suffolk County, State of New York, on

       01/13/2010, under Seq # 1452, in the amount of $130,

 6.    Incorporated Village of Port Jefferson vs. Joseph Banfi, under Index Number

       0000, recorded with the Clerk of Suffolk County, State of New York, on

       07/15/2010, under Seq # 23, in the amount of $650,

 7.    Perillo Bros Fuel Oil Corp vs. Joseph Banfi & Kristen Banfi, under Index Number

       CC 000122 15 BA, recorded with the Clerk of Suffolk County, State of New

       York, on 09/11/2015, under Seq # 41, in the amount of $399.75,

 8.    Clerk of the Suffolk County Traffic & Parking Violations Agency vs. Joseph

       Banfi, under Index Number S15-000047622, recorded with the Clerk of Suffolk

       County, State of New York on 10/30/2015 under Seq # 2794, in the amount of

       $105.00.




                                       2
      Case 8-19-77029-ast        Doc 21    Filed 06/09/21     Entered 06/10/21 09:39:51




       9.      Clerk of the Suffolk Country Traffic & Parking Violations Agency vs. Kristen A

               Banfi, under Index Number S18-000113755, recorded with the Clerk of Suffolk

               County, State of New York on 08/28/2018, under Seq # 1304, in the amount of

               $105.00;

       10.     Tech Medical Office vs. Kristen Banfi, under Index Number 15-16710, recorded

               with the Clerk of Suffolk County, State of New York, on 09/28/2016, under Seq #

               156, in the amount of $53,818.75,

       11.     J T M Billing vs. Kristen Banfi, under Index Number CV-007892 14 CE,

               recorded with the Clerk of Suffolk County, State of New York, on 01/6/2016,

               under Seq # 381, in the amount of $2,190.28,

       12.     Suffolk Plastic Surgeons P C vs. Kristen Banfi, under Index Number CV

               00092616 HU, recorded with the Clerk of Suffolk County, State of New York, on

               04/20/2017, under Seq # 771, in the amount of $15,715,

       13.     Eastern Infectious Disease Assoc P C vs. Kristen Banfi, under Index Number CV

               004390 13 CE, recorded with the Clerk of Suffolk County, State of New York, on

               11/08/2017, under Seq # 95, in the amount of $846.53,

And it is further

       ORDERED, that upon the entry of a discharge order, the Clerk of Suffolk County shall

be directed to index and record a certified copy of this Order as an instrument vacating,

expunging and avoiding the aforementioned judicial liens as liens against the Debtors’ real

property located at 79 Friendship Drive, Rocky Point, NY 11778.


                                                             ____________________________
 Dated: June 9, 2021                                                   Alan S. Trust
        Central Islip, New York                            Chief United States Bankruptcy Judge

                                                 3
